OPINION — AG — (1) A SHERIFF MAY LEVY AN EXECUTION, TAX WARRANT OR ATTACHMENT ON PERSONAL PROPERTY OF DEBTOR UPON WHICH A THIRD PARTY CLAIMS A LIEN BY REASON OF RECORDED SECURITY AGREEMENT, CHATTEL MORTGAGE OR CONDITIONAL SALES CONTRACT. (2) THE SHERIFF SHOULD LEVY ON THE SUBJECT PROPERTY AND SELL SAME SUBJECT TO PERFECTED LIENS OF RECORD. I IS NOT FOR THE SHERIFF TO ATTEMPT TO DETERMINE THE AMOUNT OR VALIDITY OF PRIOR RECORDED LIENS, BUT MERELY TO SELL THE DEBTOR'S INTEREST IN THE PROPERTY SEIZED, WHATEVER THAT INTEREST MAY BE. (3) THE COURT CLERK OR MAGISTRATE ISSUING THE EXECUTION MAY ORDER THE SHERIFF TO LEVY ON PERSONAL PROPERTY OF THE DEBTOR, WHETHER OR NOT SUBJECT TO PRE EXISTING SECURITY INTEREST. CITE: 12A O.S. 1961 9-311 [12A-9-311], 21 O.S. 1961 1834 [21-1834] 21 O.S. 1971 1834 [21-1834] (LUSTER COOK)